                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SCOTT JOHNSON,                                  Case No. 20-cv-06584-SVK
                                   8                    Plaintiff,
                                                                                           ORDER ON DEFENDANT'S MOTION
                                   9             v.                                        TO DISMISS FIRST AMENDED
                                                                                           COMPLAINT
                                  10       LITTLE ORCHARD BUSINESS PARK
                                           OWNERS ASSOCIATION,                             Re: Dkt. No. 27
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In this Americans with Disabilities Act (“ADA”) case, Plaintiff Scott Johnson alleges that

                                  14   he encountered barriers to access in the parking lot of the Little Orchard Business Park and with

                                  15   respect to door hardware and sales counters at California’s Finest Detail Supply. Dkt. 23 (First

                                  16   Amended Complaint (“FAC”)). The Defendants originally named in the suit were Straight Arrow

                                  17   Properties, LLC (“Straight Arrow”) and Little Orchard Business Park Owners Association (the

                                  18   “Association”). Id. Plaintiff has dismissed Straight Arrow from the case. Dkt. 12, 26. The

                                  19   Association now moves to dismiss the FAC under Rule 12(b)(6) for failure to state a claim. Dkt.

                                  20   27.1 All parties remaining in the case have consented to the jurisdiction of a magistrate judge.

                                  21   Dkt. 7, 21.

                                  22          Pursuant to Civil Local Rule 7-1(b), the Court deems this matter suitable for determination

                                  23   without oral argument. For the reasons that follow, the Association’s motion to dismiss the FAC

                                  24   is GRANTED WITH LEAVE TO AMEND.

                                  25   ////

                                  26   ////

                                  27
                                       1
                                  28    The Association filed two notices of motion in connection with its motion to dismiss the FAC.
                                       Dkt. 27, 33. Dkt. 33 is hereby terminated as duplicative of Dkt. 27.
                                       I.     BACKGROUND
                                   1
                                              Plaintiff’s allegations relate to his visits to the Little Orchard Business Park in January
                                   2
                                       2020, March 2020, and July2020. FAC ¶ 8. He alleges that he went to the site on those dates
                                   3
                                       “with the intention to avail himself of its goods or services, including at the California’s Finest
                                   4
                                       Detail Supply.” Id. Plaintiff alleges that Straight Arrow and the Association “owned portions of
                                   5
                                       the real property located at or about 1847 Little Orchard St, San Jose, California, and did between
                                   6
                                       January 2002 and July 2020,” although the FAC does not specifically state that the Little Orchard
                                   7
                                       Business Park or California’s Finest Detail Supply are located at that address. Id. ¶ 2. Plaintiff
                                   8
                                       further alleges that the Association “operates all the commercial common areas including the
                                   9
                                       relevant parking spaces challenged in this case.” Id. ¶ 3. Plaintiff’s allegations relate to the
                                  10
                                       parking lot at the office park (id. ¶¶ 10-16) and the door hardware and sales counters at
                                  11
                                       California’s Finest Detail Supply (id. ¶¶ 17-21).
                                  12
Northern District of California




                                              Following Plaintiff’s filing of the original complaint in this case, Plaintiff dismissed
 United States District Court




                                  13
                                       Defendant Straight Arrow. Dkt. 12. The remaining Defendant, the Association, filed a motion to
                                  14
                                       dismiss the original complaint. Dkt. 15. Plaintiff filed the FAC in lieu of opposing the
                                  15
                                       Association’s motion to dismiss the original complaint. Dkt. 23, 24. The FAC again named
                                  16
                                       Straight Arrow as a Defendant, despite Plaintiff’s earlier dismissal of that Defendant. Following
                                  17
                                       the filing of the FAC, Plaintiff again dismissed Straight Arrow. Dkt. 26.
                                  18
                                              The FAC contains causes of action for violation of the ADA and California’s Unruh Civil
                                  19
                                       Rights Act. Dkt. 23. The Association now moves to dismiss the FAC. Dkt. 27-31 (Motion and
                                  20
                                       supporting documents); Dkt. 35 (Reply). Plaintiff opposes the motion. Dkt. 33.
                                  21
                                       II.    LEGAL STANDARD
                                  22
                                              Under Rule 12(b)(6), a district court must dismiss a complaint if it fails to state a claim
                                  23
                                       upon which relief can be granted. In ruling on a motion to dismiss, the court may consider only
                                  24
                                       “the complaint, materials incorporated into the complaint by reference, and matters of which the
                                  25
                                       court may take judicial notice.” Metzler Inv. GmbH v. Corinthian Colls., Inc., 540 F.3d 1049,
                                  26
                                       1061 (9th Cir. 2008). In deciding whether the plaintiff has stated a claim, the court must assume
                                  27
                                       the plaintiff’s allegations are true and draw all inferences in the plaintiff’s favor. Usher v. City of
                                  28
                                                                                           2
                                   1   L.A., 828 F.2d 556, 561 (9th Cir. 1987). However, the court is not required to accept as true

                                   2   “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                   3   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (citation omitted).

                                   4          To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege “enough facts

                                   5   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                   6   570 (2007). This “facial plausibility” standard requires the plaintiff to allege facts that add up to

                                   7   “more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S.

                                   8   662, 678 (2009).

                                   9          Leave to amend must be granted unless it is clear that the complaint’s defects cannot be

                                  10   cured by amendment. Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995).

                                  11   III.   DISCUSSION
                                  12          A.      Request for Judicial Notice
Northern District of California
 United States District Court




                                  13          In deciding a motion to dismiss under Rule 12(b)(6), the Court normally cannot consider

                                  14   matters outside of the pleadings without converting the motion into a motion for summary

                                  15   judgment. See Fed. R. Civ. P. 12(b)(6); 12(d); see also Ramirez v. United Airlines, Inc., 416 F.

                                  16   Supp. 2d 792, 795 (N.D. Cal. 2005). However, the Ninth Circuit has held courts may consider

                                  17   materials submitted with and attached to the complaint. U.S. v. Corinthian Colleges, 655 F.3d

                                  18   984, 999 (9th Cir. 2011). A court may also consider unattached evidence on which the complaint

                                  19   “necessarily relies” if: “(1) the complaint refers to the document; (2) the document is central to

                                  20   the plaintiff’s claim; and (3) no party questions the authenticity of the document.” Id. The Court

                                  21   may also “take judicial notice of documents on which allegations in the complaint necessarily rely,

                                  22   even if not expressly referenced in the complaint, provided that the authenticity of those

                                  23   documents is not in dispute.” Tercica, Inc. v. Insmed Inc., No. C 05-5027 SBA, 2006 WL

                                  24   1626930, at *8 (N.D. Cal. June 9, 2006) (citation omitted).

                                  25          In support of it motion to dismiss, the Association asks the Court to take judicial notice of

                                  26   three documents: (1) the enabling declaration for the Association, recorded May 15, 1986 in the

                                  27   records of the County of Santa Clara; (2) the original complaint in this case; and (3) the FAC in

                                  28   this case. Dkt. 30. The Court takes judicial notice of the enabling declaration because it is a
                                                                                          3
                                   1   recorded document and is properly the subject of judicial notice. Quinto v. JPMorgan Chase

                                   2   Bank, No. 11-CV-02920-LHK, 2011 WL 6002599, at *5 (N.D. Cal. Nov. 30, 2011). It is not

                                   3   necessary for the Court to judicially notice the original complaint or FAC filed in this case

                                   4   because they are already properly before the Court as part of the case record. See Perez v. Auto

                                   5   Tech. Co., No. CV 13-0678 MMM (VBKx), 2014 WL 12588644, at *2 (C.D. Cal. July 14, 2014).

                                   6   Indeed, the FAC “is the very subject of [the Association’s] motion.” Mulato v. Wells Fargo Bank,

                                   7   N.A., 76 F. Supp. 3d 929, 941 (N.D. Cal. 2014).

                                   8          B.      ADA Claim
                                   9          To prevail on a claim for violation of the ADA, a plaintiff must show that (1) he is disabled

                                  10   within the meaning of the ADA; (2) the defendant is a public entity that owns, leases, or operates a

                                  11   place of public accommodation; and (3) the plaintiff was denied public accommodations by the

                                  12   defendant because of her disability. Arizona ex rel Goddard v. Harkins Amusement Enters., Inc.,
Northern District of California
 United States District Court




                                  13   603 F.3d 666, 670 (9th Cir. 2010). The Association argues that Plaintiff failed to adequately plead

                                  14   facts in the FAC to show that (1) the Association is an owner of a property or an owner, lessor,

                                  15   lessee, or operator of a place of business; (2) the real property owned by the association is the

                                  16   property where Plaintiff’s alleged damages occurred; or (3) the Association is a public

                                  17   accommodation. Dkt 28 at 3-7.

                                  18          The Court finds that the allegations of the FAC are insufficient in several respects. As an

                                  19   initial matter, the Court notes that neither party has described the nature of the property involved

                                  20   in this action in any detail. From the limited information available to the Court, it appears that

                                  21   both commercial buildings and condominiums are located at the site. See FAC ¶ 18, 21 (referring

                                  22   to “sales counters” at Finest Detail and Supply); Dkt. 28 at 2-3 (“The Association is a nonprofit

                                  23   mutual benefit corporation created to manage the Association project for the benefit of the

                                  24   individual condominium owners”); Ex. 1 to Dkt. 30 at Preamble ¶ B (“The property will contain

                                  25   six (6) commercial buildings with twenty-seven (27) condominiums …); id. at Article II § 2.2(B)

                                  26   (referring to condominium units and common area.)

                                  27          First, the FAC does not adequately identify the location where the alleged ADA violations

                                  28   occurred. Plaintiff’s accessibility complaints focus on a parking lot at the “Little Orchard
                                                                                         4
                                   1   Business Park” as well as sales counters and door hardware at a location identified as “California’s

                                   2   Finest Detail Supply.” FAC ¶¶ 11, 17. The FAC never identifies the location of the Little

                                   3   Orchard Business Park or California’s Finest Detail Supply.

                                   4           Second, and relatedly, the FAC does not establish what interest, if any, the Association has

                                   5   in the property where the alleged ADA violations occurred. According to the FAC, the

                                   6   Association, along with now-dismissed Defendant Straight Arrow, at relevant times “owned

                                   7   portions of the real property located at or about 1847 Little Orchard St, San Jose, California.”

                                   8   FAC ¶ 2. However, as discussed above, the FAC does not allege that the Little Orchard Business

                                   9   Park or California’s Finest Detail Supply, where the alleged ADA violations occurred, are located

                                  10   at this address. Moreover, this vague allegation is insufficient to establish that the Association (as

                                  11   opposed to Straight Arrow or another person or entity) owns the portions of the property that are at

                                  12   issue in this lawsuit. Contrary to the suggestion in the Association’s motion to dismiss, Plaintiff is
Northern District of California
 United States District Court




                                  13   not necessarily required to “incorporate[] a deed to the real property into his FAC or provide[]

                                  14   some other documentation to support his conclusion that the Association is the owner of the real

                                  15   property.” Dkt. 28 at 4. However, Plaintiff’s vague assertion as to the Association’s ownership of

                                  16   unspecified “portions” of the Little Orchard Street property is insufficient under the facts of this

                                  17   case.

                                  18           This defect is not remedied by the fact that the FAC also alleges that the Association

                                  19   “operates all the commercial common areas including the relevant parking spaces challenged in

                                  20   this case.” Id. ¶ 3. ADA liability extends to a defendant who operates a place public of

                                  21   accommodation, even if the defendant does not own the property. See Arizona ex rel Goddard,

                                  22   603 F.3d at 670. Plaintiff argues that “an operator is any entity that has sufficient ‘control’ or

                                  23   ‘management’ of the operation that it has the ‘power to facilitate any necessary accommodation’

                                  24   or is ‘in a position to ensure nondiscrimination’ or has the ‘authority’ to ‘instruct’ those carrying

                                  25   out the operations. Dkt. 34 at 5 (quoting Lentini v. Cal. Ctr. For the Arts, Escondido, 370 F.3d

                                  26   837, 849 (9th Cir. 2004)). However, the FAC does not contain any facts supporting a conclusion

                                  27   that the Association is an “operator” under this legal standard. Especially given the uncertainties

                                  28   discussed above as to the location and configuration of the property at issue, the bare assertion that
                                                                                          5
                                   1   the Association “operates” the relevant commercial and parking areas is not sufficient.

                                   2           Third, the FAC also fails to adequately allege that property owned and/or operated by the

                                   3   Association (if any) is a public accommodation. The FAC alleges that “California’s Finest Detail

                                   4   Supply and the Little Orchard Business Park itself is a place of public accommodation, facilities

                                   5   open to the public, a and a business establishment (sic).” FAC ¶ 9. However, this allegation is

                                   6   conclusory and is insufficient, especially in light of the fact (discussed above) that the site that is

                                   7   the subject of the Association’s enabling declaration appears to include both condominiums and

                                   8   commercial units. “Under federal law, apartments and condominiums do not, generally speaking,

                                   9   constitute public accommodations within the meaning of the ADA,” however, certain portions of a

                                  10   residential building may be covered by the ADA if “made available to the general public for rental

                                  11   or use.” Macias v. KDF Foxdale LP, No. 5:18-cv-07712-EJD, 2020 WL 2097607, at *4 (N.D.

                                  12   Cal. May 1, 2020 (citation omitted). Plaintiff must supply more information about where the
Northern District of California
 United States District Court




                                  13   alleged ADA violations occurred and the factual basis for why those areas constitute a public

                                  14   accommodation.

                                  15           C.      Unruh Civil Rights Act Claim
                                  16           California’s Unruh Civil Rights Act provides in relevant part that “[a]ll persons within

                                  17   [California] are free and equal, and no matter what their … disability … are entitled to the full and

                                  18   equal accommodations, advantages, facilities, privileges, or services in all business establishments

                                  19   of every kind whatsoever.” Cal. Civ. C. § 51(b). In general, the Unruh Act prohibits only

                                  20   “intentional discrimination in access to public accommodations.” Love v. Mariott Ownership

                                  21   Resorts, Inc., No. 20-cv-07523-CRB, 2021 WL 1176674, at *7 (N.D. Cal. Mar. 29, 2021) (quoting

                                  22   Harris v. Capital Growth Investors XIV, 805 P.2d 873, 874 (Cal. 1991)). However, a violation of

                                  23   the ADA is a per se violation of the Unruh Act regardless of whether the discrimination was

                                  24   intentional. Cal. Civ. C. § 51(f); see also Love, 2021 WL 1176674, at *7 (citation omitted).

                                  25           Plaintiff’s Unruh Act claim does not allege that the Association intentionally discriminated

                                  26   against him. Instead, that claim is premised solely on the alleged violation of the ADA. See FAC

                                  27   ¶ 41. Because Plaintiff has failed to adequately allege a violation of the ADA for the reasons

                                  28   discussed above, the Association’s motion to dismiss the Unruh Act claim is GRANTED WITH
                                                                                           6
                                   1   LEAVE TO AMEND.

                                   2   IV.   CONCLUSION
                                   3         For the foregoing reasons, the Court ORDERS as follows:

                                   4             1. The Association’s motion to dismiss the FAC is GRANTED WITH LEAVE TO

                                   5                AMEND.

                                   6             2. If Plaintiff wishes to attempt to address the deficiencies identified in this order, and

                                   7                if he can do so in compliance with the standard set forth in Federal Rule of Civil

                                   8                Procedure 11, he may file a Second Amended Complaint (“SAC”) within 14 days

                                   9                of the date of this order.

                                  10             3. Following the filing of a SAC, the Association must file a response within 14 days.

                                  11             4. If the Association responds by filing a motion to dismiss the SAC, the normal

                                  12                briefing schedule under Civil Local Rule 7 will apply. The Court will advise the
Northern District of California
 United States District Court




                                  13                parties if a hearing is necessary.

                                  14         SO ORDERED.

                                  15   Dated: May 3, 2021

                                  16

                                  17
                                                                                                   SUSAN VAN KEULEN
                                  18                                                               United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         7
